DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-12 and 17 are objected to because of the following informalities:
(claim 9, line 1) “the remedial action” should be changed to “a remedial action”.
(claim 10, line 1) “the remedial action” should be changed to “a remedial action”.
(claim 11, line 4) “the drilling fluid” should be changed to “the working fluid”.
(claim 11, line 4) the claim needs to end with a period.
(claim 12, line 1) “ballooning potential” should be changed to “the ballooning potential”.
(claim 17, line 1) “the remedial action” should be changed to “a remedial action”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 12-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.  The claim(s) recite(s) detecting a loss of working fluid introduced into a wellbore, allocating the loss to one or more layers of the underground formation, determining a ballooning potential of the wellbore based on the allocated loss and a lithology of the one or more layers of the underground formation, detecting an increase in a return flow of the working fluid 
The limitation of detecting a loss of working fluid introduced into a wellbore is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor configured to cause the wellbore system to perform operations nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language of a processor configured to cause the wellbore system to perform operations, “detecting” in the context of the claim encompasses the user manually obtaining data.  The limitation of allocating the loss to one or more layers of the underground formation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the language of a processor configured to cause the wellbore system to perform operations, “allocating” in the context of the claim encompasses the user understanding of the conditions associated with the well operation.  The limitation of determining a ballooning potential of the wellbore based on the allocated loss and a lithology of the one or more layers of the underground formation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the language of a processor configured to cause the wellbore system to perform operations, “determining” in the context of the claim encompasses the user understanding of the conditions associated 
This judicial exception is not integrated into a practical application because the claim(s) only recite(s) one additional element of using a processor to perform the operations of detecting, allocating, determining, detecting, and comparing…to determine.  The processor in the steps is recited at a high-level of generality, i.e., as a generic processor performing a generic computer function of detecting a loss of working fluid introduced into a wellbore, allocating the loss to one or more layers of the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the detecting, allocating, determining, detecting, and comparing…to determine steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-13, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milner (2017/0081931).
As concerns claims 1, 13 and 18, Milner shows a method for operating a wellbore system for producing hydrocarbons from a wellbore in an underground formation, the wellbore system including a working fluid that circulates through the wellbore during operation, the method comprising: detecting a loss of working fluid introduced into a wellbore; allocating the loss to one or more layers of the underground formation; determining a ballooning potential of the wellbore based on the allocated loss and a lithology of the one or more layers of the underground formation; detecting an increase in a return flow of the working fluid from the wellbore; and comparing the increase in the return flow to the ballooning potential of the wellbore to determine whether the increase in the return flow is due to an influx of formation fluid into the wellbore (Fig. 1-5; abstract; claims 1-11).
As concerns claim 2, Milner shows wherein the loss of the working fluid is detected based on a decrease in a volume of the working fluid at a working fluid source (Fig. 2A; abstract; claims 1 & 6).
As concerns claim 9, Milner shows wherein a remedial action includes increasing a density of the working fluid (paragraph 0008).
As concerns claim 10, Milner shows wherein a remedial action includes sealing the wellbore (paragraph 0008).
As concerns claim 11, Milner shows taking a remedial action in response to determining that the increase in the return flow is due to the influx of the formation fluid, wherein the remedial action is selected from the group consisting of increasing a density of the working fluid or sealing the wellbore (abstract; paragraph 0008).
As concerns claim 12, Milner shows wherein the ballooning potential is repeatedly updated during operation of the wellbore system (abstract; claims 1-11).
As concerns claim 17, Milner shows wherein a remedial action includes one or more of increasing a density of the drilling fluid or sealing the wellbore (paragraph 0008).
As concerns claim 20, Milner shows wherein the increase in the return flow is determined to be due to ballooning when the increase in the return flow is less than the ballooning potential (abstract; claims 1-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679